Citation Nr: 1825709	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-44 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	W. Daniel Feehan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2017 videoconference hearing.  A copy of the transcript is associated with the file.

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  A back disorder is unrelated to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Back Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

 The Veteran has been diagnosed with arthritis of the thoracolumbar spine.  Arthritis is identified as a "chronic disease" under 38 §  USCA 1101  and 38 C.F.R. §  3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran contends that his back disorder is the direct result of his active service.  Specifically, the Veteran testified that due to his height, he was forced to continually bend over while serving aboard the both the USS Spruance and the USS Blandy.  In addition, the Veteran testified that his duties included lifting heavy munitions and painting the side of the ship on a nearly daily basis.  The Veteran reported that he has experienced pain since service and that beginning in the last year of service he began to self-medicate with alcohol.  He testified that he saw a corpsman twice while in service for back pain and took aspirin.  

Service treatment records document a normal spine and musculoskeletal system upon clinical evaluation at enlistment.  The Veteran denied any relevant symptoms upon enlistment.  A July 1981 treatment note documents the Veteran reporting to sick call with curvature of the spine.  At the Veteran's May 1984 separation examination, the spine and musculoskeletal system were normal upon clinical evaluation.  In the Veteran's Report of Medical history, he reported recurrent back pain.  

At an August 2013 VA examination, the Veteran reported intermittent back pain for 20 years.  After examination and a review of the record, the examiner concluded that the Veteran's arthritis of the spine was less likely than not incurred in or caused by the Veteran's active service, to include the documentation of recurrent back pain upon separation.  The examiner concluded that the Veteran's arthritis was due to causes other than the extremely mild scoliosis noted while in military service, and in doing so, carefully reviewed the Veteran's medical records and service treatment records.

The Veteran submitted a March 2017 Disability Benefits Questionnaire which was filled out by a private chiropractor.  The chiropractor notes that the Veteran is 6'5" and served in close quarters on a ship during service and lifted heavy projectiles at sea.  The examiner concluded that "within a reasonable degree of medical certainty, it is more likely than not that his...low back pain began while he was on the USS Spruance."  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the August 2013 VA examiner's opinion that the Veteran's back disorder is less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

Specifically, the Board finds the August 2013 VA examiner's opinion to be of substantial probative value, as the examiner provides a detailed response, tailored specifically to the contentions of the Veteran and his representative.  Specifically, the August 2013 VA examiner makes clear that (1) the documented in-service scoliosis is not related to the Veteran's currently diagnosed arthritis, (2) that the Veteran's scoliosis is extremely mild and (3) that the Veteran's arthritis of the spine is unrelated to service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds the March 2013 private medical opinion to be of minimal probative value. The private chiropractor provided no medical rationale to support a contention that the Veteran's current arthritis of the spine is related to his active service.  Rather, the examiner's opinion is a restatement of the Veteran's own lay statements that his back pain began in service and an explanation of his height and duties upon the ship.  The examiner provides no medical explanation as to why the Veteran's current disability may be related to his service and does not address potentially relevant post-service factors.
In this instance, the Board finds the August 2013 VA examiner's opinion to be the most probative as he provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when concluding that the Veteran's back disorder was not related to his service.  

The Board has also considered the lay statements of record, to include the Veteran's previously referenced assertions.  With respect to the Veteran's report that he has experienced a continuity of symptoms since service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter, other than the previously reference mild scoliosis.  Id. 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed a normal spine and musculoskeletal system.  The Board notes that the Veteran reported recurrent back pain upon separation, however, the Board affords the medical evidence of record, to include physical examination upon separation and the VA medical opinion, greater probative value than the more general lay assertions of the Veteran.  In addition, the Board notes that the Veteran's report of intermittent back pain for the past 20 years at his August 2013 VA examination, dating back to 1993, is generally inconsistent with his assertions of continuity.

In sum, there is no reliable evidence linking the Veteran's back disorder to service. The contemporaneous records establish that there were no documented manifestations of a chronic back disorder in service, the back was physically normal upon separation, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report onset and continuity and treatment.

Here, chronic disease (arthritis) of the back was not "noted" during service or within one year of separation within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, it finds that the service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Rather, despite his report of a history of back pain, the spine was normal at separation.  Furthermore, the evidence does not establish that arthritis of the spine was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record shows that arthritis was manifest many years after service and is more likely related to a post-service event.  The Veteran was not shown to have arthritis, or any relevant chronic back disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge. 

In essence, the evidence establishes that the spine was normal upon separation from service and the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  As previously noted, the Board also finds the VA examiner's opinion to be of greater probative value than the private chiropractor's opinion, as a result of a more thorough rationale.  The more probative evidence establishes that he did not have a chronic back disorder during service or within one year of separation. Furthermore, the evidence establishes that the remote onset of a back disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.



ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

The Veteran has not been afforded VA examinations for his claimed right and left knee disorders.  After a review of the record, the Board finds that there is sufficient evidence to warrant a VA examination for both claimed disorders.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  While service treatment records do not document any relevant notations, the Veteran reported that he did not know if he experienced a "trick" or locked knee upon separation.  The Veteran has since testified that he experienced bilateral knee pain during service and that it has continued since service.  In addition, the Veteran has asserted that his left knee disorder is secondary to his right knee disorder.

In determining that VA examinations are necessary, the Board notes the previously referenced March 2017 private medical opinion issued by a chiropractor.  However, as with respect to the Veteran's claimed back disorder, the Board finds it to be of minimal probative value.  As a result, there is insufficient medical evidence to adjudicate these matters.  McClendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request that he submit any additional relevant private treatment records, or in the alternative, provide authorization to obtain such records.   

2.  Obtain any updated VA treatment records.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed knee disorders. 

Based on a review of the record, the examiner should:

(a)  Provide an opinion as to whether the Veteran had any right knee disorder that clearly and unmistakably (obviously or manifestly) existed prior to the Veteran's period of active service. 

i) If a right knee disorder did clearly and unmistakably exist prior to his service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disorder is causally or etiologically related to the Veteran's period of active service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disorder is causally or etiologically related to the Veteran's periods of active service.

(d)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any left knee disorder was caused by, or is aggravated by a right knee disorder. 

If a right knee disorder aggravates a left knee disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. §  3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


